DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species 1:  Claims 7-8, 14-15, 18-19, 24-25, 28 drawn to a shear section comprising connections (e.g. bolts and pins) (see Fig 3A)
Species 2: Claims 9-10, 16-17, 20-21, 26-27, 29-30 drawn to a shear section comprising a thinner shaft section (see Fig 3B)
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species as indicated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-6, 11-13, and 22-23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Election by Phone
During a telephone conversation with THEODORE OLDS III on 18 October 2021 a provisional election was made without traverse to prosecute the invention of Species 1, Fig 3A, claims 1-8, 11-15, 18-19, 22-25, and 28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10, 16-17, 20-21, 26-27, and 29-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Joint Inventorship 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Potential Rejoinder 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 (both depending from 1) of U.S. Patent No. 10738646 in view of Sheridan 20140227084. 

16/940538
10738646 (hereinafter Patent ‘646)
1. A gas turbine engine comprising: 
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 
1. A gas turbine engine comprising:
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction;

a fan drive turbine configured for driving a gear reduction, in turn configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine; 
a fan drive turbine configured for driving a gear reduction, in turn configured for driving said low pressure compressor and said fan at said common speed which is slower than a turbine speed of said fan drive turbine; 


a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor;
a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor;… 

said fan drive turbine is configured to be supported on said thrust bearing and on a second bearing which is aft of said thrust bearing; 
9. The gas turbine engine as set forth in claim 1, wherein said fan drive turbine is configured to be supported on said thrust bearing and on a second bearing which is aft of said thrust bearing.
a shear section in a drive connection configured for connecting said fan drive turbine to said gear reduction that is weaker than other portions of said drive connection, 

(1)…a shear section in a drive connection configured for connecting said fan drive turbine to said gear reduction that is weaker than other portions of said drive connection,
 of said thrust bearing; 
and said shear section being aft of at least a
portion of said thrust bearing
said gear reduction is configured to be supported on a bearing forward of said gear reduction and on a second bearing which is aft of said gear reduction; 
See 103 discussion below
and said fan delivering air into a bypass duct as propulsion air, 
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass duct and fan delivering air into the bypass duct for propulsion
and delivering air into said low pressure compressor, 
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a fan delivering air into a low pressure compressor as core air flow
and a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30.
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass ratio 

See 103 discussion below for specific bypass ratio ranges

5. The gas turbine engine as set forth in claim 1, wherein said shear section is between 1.5 and 2.0 times weaker than any other shaft section between said fan drive turbine and said gear system.

(1)… wherein said shear section is between 1.5 and 2.0 times weaker than any other section of said drive connection between said fan drive turbine and said gear reduction.
11. The gas turbine engine as set forth in claim 1, wherein said gear reduction is an epicyclic gear reduction.

See 103 discussion below
12. A gas turbine engine comprising: a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 

1. A gas turbine engine comprising: a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction;

a fan drive turbine configured for driving an epicyclic gear reduction,

a fan drive turbine configured for driving a gear reduction,…

See 103 discussion below

in turn, configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine; 

in turn configured for driving said low pressure compressor and said fan at said common speed which is slower than a turbine speed of said fan drive turbine; 

a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor; a shear section in a drive connection configured for connecting 



said thrust bearing; 

and said shear section being aft of at least a
portion of said thrust bearing…
said gear reduction configured to be supported on a bearing forward of said gear reduction and on a second bearing which is aft of said gear reduction; 

See 103 discussion below
wherein said shear section is between 1.5 and 2.0 times weaker than any other shaft section between said fan drive turbine and said gear reduction; 

wherein said shear section is between 1.5 and 2.0 times weaker than any other section of said drive connection between said fan drive turbine and said gear reduction.
said fan delivering air into a bypass duct as propulsion air, 

the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass duct and fan delivering air into the bypass duct for propulsion
and delivering air into said low pressure compressor, 

the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a fan delivering air into a low pressure compressor as core air flow
and a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30.

the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass ratio 

See 103 discussion below for specific bypass ratio ranges

13. The gas turbine engine as set forth in claim 12, wherein there is a high pressure turbine and a high pressure compressor and said shear section is aft of blades on said high pressure turbine.
2. The gas turbine engine as set forth in claim 1, wherein there is a high pressure turbine and a high pressure compressor and said shear section is aft of blades on said high pressure turbine.


Regarding claims 1, 5, and 11-13, claim 9 (depending from claim 1) of Patent ‘646 does not include said gear reduction is configured to be supported on a bearing forward of said gear reduction and on a second bearing which is aft of said gear reduction; a bypass ratio between 10 and 30; and the gearbox being an epicyclic gearbox. 
However, Sheridan teaches a gas turbine engine (Fig 2; 20A) comprising: a fan (42) and a low pressure compressor (44A), said fan and said low pressure compressor configured for rotating at a common speed and in a common direction (Fig 2; rotor of 44A rigidly attached to the rotor of fan 42; [0048]); 

    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale

a fan drive turbine (46) configured for driving a gear reduction (48), in turn configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine ([0048]); 
a combustor (56) intermediate said low pressure compressor and said fan drive turbine (Fig 2); 
a drive connection (any portion of low speed spool 30 including shaft 40 and fan drive turbine 46 rotor disks)  configured for connecting said fan drive turbine to said gear reduction;

    PNG
    media_image2.png
    702
    980
    media_image2.png
    Greyscale


said fan delivering air into a bypass duct (Fig 2 above) as propulsion air (Fig 2; [0043]), and delivering air into said low pressure compressor (Fig 2); 
a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30 ([0041-42]); and 
the gearbox being an epicyclic gearbox ([0041-42, 49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high bypass ratio and epicyclic gearbox of Sheridan for the gas turbine engine claimed in Patent ‘646 in order to improve thrust, thrust specific fuel consumption, and overall propulsive efficiency (Sheridan [0003], [0043]). Sheridan also teaches that the specific epicyclic gear system of Sheridan is advantageous over other gear systems because it is a two stage star gear assembly that can provide higher gear ratios (Sheridan, [0003]).

Claims 22 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 (depending from 4) of U.S. Patent No. 10738646 in view of Sheridan 20140227084. 

16/940538
10738646 (hereinafter Patent ‘646)
22. A gas turbine engine comprising: a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 
4. A gas turbine engine comprising:
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction;

a fan drive turbine configured for driving an epicyclic gear reduction, in turn, configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine; 
a fan drive turbine configured for driving a gear reduction, in turn configured for driving said low pressure compressor and said fan at said common speed which is slower than a turbine speed of said fan drive turbine; 

See 103 discussion below for epicyclic gear reduction.

a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said 



a shear section in a drive connection configured for connecting said fan drive turbine to said gear reduction that is weaker than other portions of said drive connection,
and said shear section being aft of said thrust bearing; 
and said shear section being positioned such
that upon fracture, said fan drive turbine will move in an aft direction away from said thrust bearing…
said gear reduction configured to be supported on a bearing forward of said gear reduction and on a second bearing which is aft of said gear reduction; 
See 103 discussion below
said shear section is between 1.15 and 1.5 times weaker than any other shaft section between said fan drive turbine and said gear reduction; 
5. The gas turbine engine as set forth in claim 4, wherein said shear section is between 1.15 and 1.5 times weaker than any other section of said shaft between said fan drive turbine
and said gear reduction.
and said fan delivering air into a bypass duct as propulsion air, 
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass duct and fan delivering air into the bypass duct for propulsion
and delivering air into said low pressure compressor, 
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a fan delivering air into a low pressure compressor as core air flow
and a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30.
the claimed gas turbine engine being recognizable to one of ordinary skill in the art as a turbofan engine comprising a bypass ratio 

See 103 discussion below for specific bypass ratio ranges

28. The gas turbine engine as set forth in claim 22, wherein said shear section is provided by connections configured for connecting a shaft section extending toward said gear reduction to a hub of said fan drive turbine.
4… wherein said shear section is provided by connections configured for connecting a shaft section to a hub of said fan drive turbine, said shaft section extending to be connected to said gear reduction…


Regarding claim 22, claim 5 (depending from claim 4) of Patent ‘646 does not include said gear reduction is configured to be supported on a bearing forward of said gear reduction and on a second bearing which is aft of said gear reduction; a bypass ratio between 10 and 30; and the gearbox being an epicyclic gearbox. 


    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale

a fan drive turbine (46) configured for driving a gear reduction (48), in turn configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine ([0048]); 
a combustor (56) intermediate said low pressure compressor and said fan drive turbine (Fig 2); 
a drive connection (any portion of low speed spool 30 including shaft 40 and fan drive turbine 46 rotor disks)  configured for connecting said fan drive turbine to said gear reduction;

    PNG
    media_image2.png
    702
    980
    media_image2.png
    Greyscale

forward and aft thrust bearings (38a and 38b) to support said gar reduction (Figs 2, 4; just as in Applicant’s Fig 2 elements 110 and 112); 
said fan delivering air into a bypass duct (Fig 2 above) as propulsion air (Fig 2; [0043]), and delivering air into said low pressure compressor (Fig 2); 
a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30 ([0041-42]); and 
the gearbox being an epicyclic gearbox ([0041-42, 49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high bypass ratio and epicyclic gearbox of Sheridan for the gas turbine engine claimed in Patent ‘646 in order to improve thrust, thrust specific fuel consumption, and overall propulsive efficiency (Sheridan [0003], [0043]). Sheridan also teaches that the specific epicyclic gear system of Sheridan is advantageous over other gear systems because it is a two stage star gear assembly that can provide higher gear ratios (Sheridan, [0003]).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 7-8, 14-15, 18-19, 24-25, and 28: “said shear section is provided by connections” in combination with the recitation “said shear section being aft of said thrust bearing” claimed in the corresponding independent claims. Fig 3A only shows the connections (130) extending forward of the thrust bearing, being axially aligned with the thrust bearing, or being aft of a portion of the thrust bearing. 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:  
[0042] states “a weakened portion 134 (Figure 3A) may be provided aft of the thrust bearing 114” which is believed to be in error for -- a weakened portion 134 (Figure 3B) may be provided aft of the thrust bearing 114--
Appropriate correction is required.

Claim Objections
Claims 1-2, 12-13, and 22-23 objected to because of the following informalities:   
claims 1, 12, and 22: “a speed” is believed to be in error for --the common speed--
claims 2, 13, and 23: “blades” is believed to be in error for --a plurality of blades--
Appropriate correction is required.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connections configured for connecting a shaft section…to a hub” in claims 7, 14, 18, 24, and 28.

Upon inspection of the Specification, the term “connections” is interpreted to refer to bolts and/or pin, or equivalent (see Specification [0014]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15, 18-19, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 7-8, 14-15, 18-19, and 24-25, the recitation(s) “connections” and “bolts and pins” render the claims indefinite because, in combination with the requirement in claims 1, 12, and 22 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan 20140227084 in view of Schwarz 20160025003 and Mons 7934367.
Regarding Claim 1, Sheridan teaches a gas turbine engine (Fig 2; 20A) comprising:
a fan (42) and a low pressure compressor (44A), said fan and said low pressure compressor configured for rotating at a common speed and in a common direction (Fig 2; rotor of 44A rigidly attached to the rotor of fan 42; [0048]); 

    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale

a fan drive turbine (46) configured for driving a gear reduction (48), in turn configured for driving said low pressure compressor and said fan at a speed which is slower than a speed of said fan drive turbine ([0048]); 
a combustor (56) intermediate said low pressure compressor and said fan drive turbine (Fig 2); 
a drive connection (any portion of low speed spool 30 including shaft 40 and fan drive turbine 46 rotor disks)  configured for connecting said fan drive turbine to said gear reduction;

    PNG
    media_image2.png
    702
    980
    media_image2.png
    Greyscale

said gear reduction is configured to be supported on a first gear bearing (thrust bearing 38a) forward of said gar reduction and on a second gear bearing (thrust bearing 38b) which is aft of said gear reduction (Figs 2, 4; just as in Applicant’s Fig 2 elements 110 and 112; note, the first and second gear bearings of Sheridan reading on the so-called third and fourth bearings claimed by Applicant); and
said fan delivering air into a bypass duct (Fig 2 above) as propulsion air (Fig 2; [0043]), and delivering air into said low pressure compressor (Fig 2); 
a bypass ratio of the air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30 ([0041-42]).
Sheridan further teaches a roller bearing (38d) aft of the fan drive turbine configured for mounting said fan drive turbine (Fig 2); and in [0032] that “various bearing systems 38a-d at various locations may alternatively, or additionally, be provided”.
Sheridan does not teach a thrust bearing for mounting and supporting the fan drive turbine that is aft of a location of said combustor such that the roller bearing is a second bearing aft of said thrust bearing; and a shear section in the drive connection that is weaker than other portions of said drive connection, and said shear section being aft of said thrust bearing.


    PNG
    media_image3.png
    730
    1169
    media_image3.png
    Greyscale

Schwarz additionally teaches the modification of roller bearings (342) aft of the turbine being shifted to be forward of the turbine and supported by a support (350) shifted to the inter-turbine frame (353) as discussed in [0097] such that portions of the fan drive shaft extend aft of the bearing (342) and one of the bearings (364) is aft of the other of the bearings (342, Fig 5).

    PNG
    media_image4.png
    736
    1144
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    1108
    media_image5.png
    Greyscale

Schwarz further teaches the modification of Figs 5, 5A into Fig 6 where aft thrust bearings (340) can be converted to roller bearings (640; Fig 6; [0107]) such that all aft bearings supporting the gear reduction are roller bearings. Along with this conversion, Schwarz teaches that an associated “change at the turbine end” ([0107]) would be required. For example, where a “roller bearing somewhere fore or aft of the fan drive turbine becomes a thrust bearing directly axially grounding the fan drive shaft to the case” ([0107]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bearing arrangement of Schwarz (roller bearing aft of gear train, thrust bearing aft of combustor and forward of fan drive turbine, and roller bearing aft of fan drive turbine) in place of the bearing arrangement of Sheridan (thrust bearings forward and aft of the gear train and a single roller bearing aft of fan drive turbine), as suggested by Schwarz in [0107] and Sheridan  in [0032] because Schwarz teaches the arrangements of Sheridan and Schwarz are substitutionally equivalent. Specifically, Schwarz teaches the obvious replacement of Sheridan’s thrust bearing (38b) aft of gear reduction (48) with a roller bearing (such as Schwarz’s 640), which replacement requiring a thrust bearing (either of 342, 364 which are sequentially arranged forward and aft of the turbine) at the turbine end of the fan drive turbine shaft in order to axially ground the fan drive turbine shaft directly to the casing. All of the proposed modifications maintain the primary mode of operation of Sheridan (e.g., the balancing of thrust loads on fan drive shaft 40 by thrust bearings 38b are transferred to aft bearings near the turbine end; thus all the required functions of bearings 38b - the primary feature being modified - are maintained) and were considered obvious to one 
Sheridan in view of Schwarz does not teach a shear section in the drive connection that is weaker than other portions of said drive connection, and said shear section being aft of said thrust bearing.
However, Mons teaches a gas turbine (1) having a fan drive turbine (5) with a shear section (Fig 1 below; thinner portion) in a drive connection (including 6 and 8) configured for connecting said fan drive turbine to a fan (Col.3 ll.2-8) that is weaker than other portions (Fig 1 below; thicker portions) of said drive connection, and said shear section being aft of a bearing (Fig 1 below); 

    PNG
    media_image6.png
    1002
    932
    media_image6.png
    Greyscale

where in the event of a shaft breakage, the turbine rotor moves axially rearward to contact the turbine stator, resulting in a high temperature detectable by a thermocouple, and a control system may use the high temperature detection to trigger a fuel cut-off device (Col.1 ll.60-end and Col.2 ll.1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine rotors and stators of Mons in the fan drive turbine of Sheridan in view of Schwarz, in order to provide enhanced reaction to shaft breakage in the form of rotor-stator clash and fuel cut-off (Mons, Col.1 l.60 - Col.2 l.6; Col.3 ll.13-25). Note, that the resulting gas turbine of Sheridan in view of Schwarz and Mons includes the shear section being aft of the thrust bearing located aft of the combustor and forward of the fan drive turbine. 
claim 2, Sheridan in view of Schwarz and Mons teaches all the limitations of the claimed invention as discussed above. 
Sheridan further teaches a high pressure turbine (54) and a high pressure compressor (44A). 
Sheridan in view of Schwarz and Mons as discussed so far, does not teach said shear section is aft of blades on said high pressure turbine.
	However, Mons also teaches a high pressure turbine (including 2) and the shear section being aft of blades on said high pressure turbine (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine rotors and stators of Mons in the fan drive turbine of Sheridan in view of Schwarz and Mons, in order to provide enhanced reaction to shaft breakage in the form of rotor-stator clash and fuel cut-off (Mons, Col.1 l.60 - Col.2 l.6; Col.3 ll.13-25). Note, that the resulting gas turbine of Sheridan in view of Schwarz and Mons includes the shear section being aft of the thrust bearing located aft of the combustor and forward of the fan drive turbine. 
	Regarding claim 11, Sheridan in view of Schwarz and Mons teaches all the limitations of the claimed invention as discussed above. Sheridan further teaches the gear reduction is an epicyclic gear reduction ([0041-42, 49]).

Potentially Allowable Subject Matter
Claims 3-4, 6, and 23 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, without introducing new issues.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741